DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

 Claim Objections
Claim 17 is objected to because of the following informalities:  
In line 2 the “a” before “ventilation” should be changed to “the” as “a ventilation power” has been recited in claim 15 (from which claim 17 now depends).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“water supply unit” in claim 1, construed to be a tank/reservoir or a connection to a water pipe (paragraph 18).
“cooling means” in claim 1, construed to include a condenser, heat exchanger, compressor, throttle device between the condenser and heat exchanger, and having a refrigerant (paragraph 15).
“dispensing means” in claim 1.
“valve means” in claim 1, construed to be structures which can direct liquid to multiple areas of the system, e.g. a three way valve (paragraph 19).
“throttle device” in claim 6, construed to be structures for adjusting flow, such as a valve or capillary tube (paragraph 15).
“connection means” in claim 8.
 “ventilating means” in claim 15, construed to be a type of fan/blower in combination with a controller to adjust the degree of ventilation (paragraph 46).
“brewing module” in claim 19, construed to be a system configured to receive a capsule and/or pad containing beverage ingredients (paragraph 24).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “dispensing means for dispensing the cold beverage” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure recites “dispensing means” multiple times throughout the specification. However, none of these recitations provide any detail regarding the structure of the “dispensing means”. It is unclear exactly what feature(s) are included in this limitation, e.g. a nozzle that passively allows fluid movement, a device (e.g. a pump) that actively moves the fluid, a valve that selectively allows or blocks fluid movement, or some other undisclosed device/structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examiner notes the rejection can be overcome by amending the limitation “dispensing means” to instead recite “dispenser” such that 35 USC 112(f) is not invoked.
Regarding claim 8, the limitation “connection means for connecting the beverage system to a water pipe” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim is rendered indefinite since the written description fails to disclose the features stated above. Specifically, the disclosure simply recites “connection means” without any detail of corresponding structure. Examiner notes the rejection can be overcome by removing the limitation “connection means for connecting the beverage system to a water pipe” to instead recite “a connection between the beverage system and a water pipe” such that 35 USC 112(f) is not invoked.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding claim 1, in lines 1, 6 and 14 the term “cold” renders the claim indefinite since the term “cold” is relative. The term “cold” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification does appear to recite examples of “cold” temperatures (paragraphs 23 and 25), these are not definitions, and therefore cannot be relied on to establish the standard stated above. It is noted that the rejection can be overcome by amending all instances of “cold” to instead recite “cooled”.
Regarding claim 5, the limitation “cold” in line 4 renders the claim indefinite for the same reasons stated for claim 1 above.
Claims 2-4, 6-8, 10, 12-20 and 24 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2) and Strenger (US 4,915,261).
In view of the rejection under 35 USC 112(b) above, the limitation “dispensing means” is given its broadest reasonable interpretation to mean any device or structure capable of allowing liquid/beverage to leave a system. Likewise, the term “cold” is interpreted to mean any temperature resulting from a cooled fluid or a combination of cooled and non-cooled or heated fluid. The limitation “flowmeter” is interpreted to be any device capable of measuring flow rate of a fluid as understood in the art.
Regarding claim 1, Kooijker et al. teaches a beverage making apparatus having a valve assembly for heated or cooled fluid (figure 1; abstract), comprising reservoir or direct tap connection (water supply unit) 4 (paragraph 20), cooling means 6 downstream of water supply unit 4 (paragraph 26), dispensing means 3 downstream of the cooling means 6 (paragraphs 23 and 29), valve assembly 8 downstream of cooling means 6 and upstream of the dispensing means 3 (figure 1; paragraphs 27 and 29), where the valve means is operable (and openable) to direct water from the cooling means to the dispensing means or back to reservoir 4 (paragraph 29), the valve means controlled by a control unit to direct the water flow as needed (paragraphs 30-31).
Kooijker et al. does not teach a flow meter for measuring water flowrate, the flowmeter arranged downstream of the water supply unit and upstream of the cooling means, and the valve means directing water from the cooling means to a position upstream of the flowmeter and downstream of the water supply unit.
Boussemart et al. teaches a beverage preparation device (figure 2; abstract) comprising water tank (water supply unit) 4, heater 1 having inlet 10 and outlet 20 (column 8 lines 19-20), where the heated water flows from outlet 20 to cartridge 26 containing a beverage substance for producing said beverage (column 8 lines 27-31). A flow meter 42 is provided in conduit 36, downstream of the water supply unit 4 and upstream of the heater 1 (figure 2; column 9 lines 19-20). The device can also include valves 50a-b, operated by control means 18, where the valves can direct the fluid from outlet 20 toward cartridge 26, or in the case that the fluid has not reached a reference temperature, to inlet 10 of the heater 1 by a recirculation loop (figure 5; column 12 lines 28-43). Therefore, the recirculation loop returns the water to inlet 10 upstream of flow meter 42 and downstream of water tank 4. It is noted that the system (particularly heater 1) of Boussemart is construed to be analogous to the cooling unit 6 of Kooijker since both devices serve to exchange energy with the water such that the water reaches a desired brewing/processing temperature.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker et al. to have a flowmeter and to loop the fluid to a position upstream of the flowmeter and downstream of the water tank as claimed since the prior art has already recognized that a recirculation loop for a beverage machine can return the fluid to an inlet between said structures, in order to provide a supporting or auxiliary means for determining and controlling the flow rate through the system should the valve assembly 8 of Kooijker et al. fail or require maintenance, to recirculate the fluid to a location at least close to the cooling means 6, thereby minimizing undesired energy absorption on the path to said cooling means (e.g. a longer pipe to the tank 4 could cause the cooled water to heat up again), and to maintain the water circulating in the loop separate from that in the tank 4 such that the cooled and non-cooled water do not mix, thereby increasing efficiency of the cooling cycle. That is, mixing the cooled, recirculated water with the non-cooled supply water in tank 4 would effectively increase the overall temperature of the combined volume, where the cooling system would then require more energy to cool said combined volume to the desired temperature.
Kooijker et al. teaches heat exchanging section 6 for cooling the beverage (paragraph 26), but does not teach the section having the specific features as interpreted under 35 USC 112(f) above.
Strenger et al. teaches a beverage dispenser (abstract) comprising a refrigeration cycle having a compressor 191, condenser 194, and cooling coil 195 wrapped around pressure tank 90a and reservoir 80 (heat exchanger) (figure 20; column 16 lines 59-65; column 17 lines 1-4). An expansion valve (throttling device) 199 is coupled with the compressor 191 such that the valve is arranged between the condenser 194 and the heat exchanging portions of the system, i.e. coils 195’ and 195’’ around tanks 80a and 90a (column 17 lines 5-20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker et al. to include the disclosed components into the cooling system 6 since a cooling circuit is generally recognized by the art to require the components stated above to provide a cooling function, and therefore in order to similarly ensure proper cooling, and in order to allow continuous operation of the compressor and condenser without the necessity for repeated starting and stopping of the compressor, thereby minimizing wear and maintenance requirements as taught by Strenger et al. (column 17 lines 40-46).
Regarding claim 2, Kooijker et al. teaches valve assembly 8 includes a temperature sensor 32, and the movements of the pistons in valve assembly 8 are controlled by a control unit based on the data received from sensor 32 (paragraph 30).
Regarding claim 5, Kooijker et al. teaches the valve assembly 8 comprises a three-way valve capable of directing the fluid to make the beverage or to recirculate within the system (paragraph 29).
Regarding claim 8, Kooijker et al. teaches the supply unit can be a water tank 4 or direct water main connection (paragraph 24). 
Regarding claim 18, the combination applied to claim 1 teaches a beverage machine comprising the system as stated for claim 1.
Regarding claim 19, Kooijker et al. teaches formula mixing system (chamber) 3 (paragraph 23), but does not specify a capsule or pad received by the system.
Boussemart et al. teaches the fluid can be directed to cartridge 26 for preparing the beverage (column 8 lines 27-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker et al. to include a cartridge since cartridge-based beverage systems are generally known in the art, in order to allow simple and quick changing from one cartridge to another, and to minimize the amount of cleaning/maintenance required for the mixing system 3.
Regarding claim 20, Kooijker et al. teaches formula mixing system (chamber) 3 for receiving beverage ingredients from a supply system (figure 1; paragraph 23).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2) and Strenger (US 4,915,261) as applied to claims 1-2, 5, 8 and 18-20 above, and further in view of Mulder et al. (WO 2012/069958 A1) and Engineering Toolbox NPL.
Regarding claim 3, Kooijker et al. does not teach a first temperature sensor arranged upstream of the valve means and at a water outlet of the cooling means.
Mulder et al. teaches a device for making beverages (abstract) comprising a water reservoir 20, heater 30, brew chamber 50, and a three-way valve 60 arranged upstream of the brew chamber for directing the fluid to the brew chamber or back to reservoir 20 (figure 1; page 9 lines 22-25 and 29-32). A temperature sensor 72 is located between heater 30 and inlet 61 of three-way valve 60 (page 10 lines 10-19). The sensor 72 is connected to controller 73 which determines when the circulating fluid has reached a desired temperature, and subsequently controls processing parameters based on the measurements (page 11 lines 1-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker to include a temperature sensor between the valve and cooling system in order to similarly determine when the fluid reaches a desired temperature, to obtain temperature data before, during, and after the cooling system such that temperature deviations can be quickly rectified or other issues quickly diagnosed, and to place the sensor as close to the outlet of the cooling system as possible, thereby ensuing accurate temperature data as the fluid, at this section of the system, has absorbed minimal heat after cooling.
Regarding claim 6, the combination applied to claim 1 teaches the cooling means comprises a condenser, heat exchanger, compressor and throttle device as claimed. Strenger further teaches a refrigerant (column 17 lines 21-25), but does not teach the type of refrigerant.
Engineering Toolbox teaches that the claimed substances are known refrigerants (pages 1-2 tables).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker et al. to use the claimed refrigerants since the substances are known in the art as such, and therefore as a matter of preference or choice for a desired type of refrigerant, or based on desired cooling characteristics.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2) and Strenger (US 4,915,261) as applied to claims 1-2, 5, 8 and 18-20 above, and further in view of Porzio et al. (US 2013/0259995 A1).
Kooijker et al. does not teach the controller operates the valve means according to predetermined time patterns, the patterns stored in a memory of the controller. 
Porzio et al. teaches a beverage dispensing machine (abstract), where dispensing profiles can be stored by the system (paragraph 44), the control unit 18 controlling valves 25 and 27 during the brewing process based on said profile, each portion of the process having a specific duration (paragraphs 52-55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker et al. to control the valve means by predetermined time patterns, and to store the patterns in the controller memory since the prior art has acknowledged that controllers can move valves based on time profiles as taught by Porzio et al., and therefore to ensure the circulating water of Kooijker et al. reaches a desired temperature before dispensing the beverage.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2), Strenger (US 4,915,261), Mulder et al. (WO 2012/069958 A1) and Engineering Toolbox NPL as applied to claims 1-3, 5-6, 8, and 18-20 above, and further in view of Thermopedia NPL.
It is noted that the limitation “at least one of the follow configurations” is interpreted to mean that only one of limitations (i) and (ii) are required. For the sake of examination, the limitation (i) is chosen.
Kooijker et al. teaches a counter flow heat exchanger (paragraph 26), but does not teach the specific type of heat exchanger.
Thermopedia NPL teaches that various types of heat exchangers are known, including shell (and tube), plate and frame, plate fin, spiral plate, and direct contact exchangers (pages 3-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heat exchanger of Kooijker et al. to be one of the claimed types of exchangers since said types are known and commonly used in the art as taught by Thermopedia NPL, and therefore as a matter of manufacturing preference for the performance of a specific type of exchanger.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2) and Strenger (US 4,915,261) as applied to claims 1-2, 5, 8 and 18-20 above, and further in view of Mulder et al. (WO 2012/069958 A1).
Regarding claims 10 and 12, the combination applied to claim 1 does not teach a pump arranged downstream of the flowmeter and configured to provide adjustable pump outputs, and controlling the outputs based on measured flow rate to obtain a constant flow rate.
Mulder et al. teaches pump 40 is controlled to have a set flow rate, where the actual flow rate is measured by flow sensor 71 upstream of the pump (figure 1). The controller 73 adjusts operation parameters of the pump 40 to maintain a desired flowrate (page 10 lines 27-33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker et al. to have the pump and flowmeter as claimed since Kooijker et al. already teaches wanting constant flow rate (paragraph 32), and to provide a supporting and/or auxiliary system to monitor and control flow rate such that optimal cooling conditions can be maintained without significant disruptions to the process should a component of Kooijker et al. fail or require maintenance.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2), Strenger (US 4,915,261) and Mulder et al. (WO 2012/069958 A1) as applied to claims 1-2, 5, 8, 10, 12 and 18-20 above, and further in view of Jimenez (US 2014/0069353 A1).
The combination applied to claim 12 does not teach providing an alarm signal when water flowrate is below a predetermined threshold.
Jimenez teaches a beverage device (abstract) comprising a sensor 38 which detects low water flow, where the sensor can activate audible or visual alarms to indicate low water flow (paragraph 35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system to include the alarm signal as claimed to similarly notify a user or operator that more water is required, and to prevent damage to the device by ensuring water is flowing properly during the brewing cycle.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kooijker et al. (US 2010/0300302 A1) in view of Boussemart et al. (US 8,515,267 B2), Strenger (US 4,915,261), Mulder et al. (WO 2012/069958 A1) and Engineering Toolbox NPL as applied to claims 1-3, 5-6, 8, and 18-20 above, and further in view of Sabates, III (US 2013/0337120 A1), hereon referred to as “Sabates”.
Regarding claims 14-15, Kooijker et al. does not teach the compressor having adjustable compression power and the condenser having ventilation means configured to provide adjustable ventilation power, both features controlled by the controller.
Sabates teaches a water generator and coffee maker (abstract) comprising a compressor, condenser, evaporator, and a fan (ventilation means) (figure 1; paragraphs 43-44), where a controller controls the speed of the fan motor and the compressor motor to control the rate at which water is generated, i.e. fluid is cooled (paragraphs 45-46). Controlling the speed of the motors would necessarily require controlling the power input to said motors.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kooijker et al. to control the compressor and fan power as claimed since the prior art acknowledges the rate of cooling (or condensation) can be adjusted by controlling these two structures, and therefore to similarly control the cooling system of Kooijker et al. to obtain optimal conditions for a desired final temperature.
Regarding claims 16-17, the combination applied to claim 15 teaches adjusting the power of the compressor and ventilation means by the controller to adjust cooling as taught by Sabates. The combination is silent regarding the claimed temperature threshold and ambient temperature.
However, since the prior art combination already teaches controlling the compressor and fan power to control cooling based on measured temperatures, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed temperatures as the threshold in order to ensure that the water does not freeze during cooling, and since the value would have been used during the course of normal experimentation and optimization procedures due to factors such as desired final temperature of the fluid, rate of cooling, and type of beverage.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10, 12-20 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The current prior art combination teaches the water is recirculated to a position between the flow meter and water supply unit as taught by Boussemart et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792